Citation Nr: 0802779	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-22 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1984 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in February 
2005, a statement of the case was issued in July 2005, and a 
substantive appeal was received in July 2005.

The Board notes that the veteran perfected an appeal for 
entitlement to an increased disability rating for his service 
connected hearing loss disability.  However, in a signed 
statement dated May 2007, the veteran expressly withdrew that 
issue from appeal.

The veteran has submitted additional evidence to the Board in 
support his claim.  In December 2007, the veteran expressly 
declined to waive initial RO review of the newly submitted 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On multiple occasions since the veteran's case arrived at the 
Board, the veteran has submitted additional medical evidence 
in support of his claim for an increased rating for his back 
disability.  In December 2007, a letter was sent to the 
veteran explaining that such evidence would need to be 
returned to the RO for preliminary review unless he expressly 
waived his right to such preliminary RO review.  See 
generally Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  The veteran replied 
in December 2007 and expressly declined to waive preliminary 
RO review.

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

As this claim is being remanded for review of newly submitted 
evidence, the Board finds it reasonable to give additional 
notice to expressly comply with the Dingess/Hartman decision.  
Even though this case involves a claim of entitlement to an 
increased disability rating, the Board believes that the 
Dingess/Hartman analysis may analogously apply.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The veteran 
should be furnished with an appropriate 
VCAA letter in accordance with the 
guidance of the recent Dingess/Hartman 
decision that VCAA notice requirements 
apply to all five elements of a service 
connection claim.

2.  The RO should obtain the up-to-date 
records of any VA treatment related to the 
veteran's back disability which has taken 
place subsequent to the last time the 
claims-folder was updated with VA 
treatment records.

3.  After completion of the above, the RO 
should review the expanded record, to 
include the additional evidence submitted 
by the veteran since the previous 
supplemental statement of the case, and 
readjudicate the issue.  Unless the full 
benefit sought by the veteran is granted, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case.  The case should be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



